Citation Nr: 9900624	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-14 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right foot 
disability.

2.  Entitlement to service connection for a cardiac 
condition.

3.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to 
February 1962.

This case comes to the Board of Veterans Appeals (Board) in 
part from a December 1994 RO decision which determined that 
new and material evidence had not been presented to reopen a 
claim for service connection for residuals of a right foot 
injury.  (Although the RO stated the appeal was from a 
September 1996 decision, the Board finds that a statement 
submitted by the veteran in August 1995 was a timely notice 
of disagreement with a December 1994 RO decision which denied 
an application to reopen the claim for service connection for 
a right foot disability; thus the appeal is from the December 
1994 RO decision.)  This case also comes to the Board from a 
June 1997 RO decision which denied service connection for a 
cardiac condition and a psychiatric disorder.  A personal 
hearing was held before a member of the Board in June 1998.

The Board notes there are other matters which are not on 
appeal at this time.  The veteran has raised a claim for 
service connection for a left foot disability.  As this issue 
has never been adjudicated by the RO, it is referred to the 
RO for appropriate action.  The file also shows that in March 
1995 the RO denied service connection for a lung condition, 
the veteran filed a timely notice of disagreement, and in May 
1995 the RO sent him a statement of the case on this issue.  
The veteran never filed a substantive appeal as to this 
issue.  Consequently, such issue is not before the Board.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (1998); Roy v. Brown, 5 
Vet. App. 554 (1993).  The Board also notes that, at his June 
1998 hearing, the veteran appears to be raising an issue of 
entitlement to service connection for a positive purified 
protein derivative (PPD) tuberculin test (which he considers 
to be a lung condition).  As this issue is not currently in 
appellate status, it is referred to the RO for appropriate 
action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that new and material evidence has been 
presented sufficient to reopen a claim for service connection 
for a right foot disability, and that he has a right foot 
disability, a cardiac condition, and a psychiatric disorder 
which are attributable to his military service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
new and material evidence has not been presented to reopen a 
claim for service connection for a right foot disability, and 
that the veterans claims for service connection for a 
cardiac condition and a psychiatric disorder are not well 
grounded. 


FINDINGS OF FACT

1.  In an August 1991 rating decision, the RO denied service 
connection for a right foot disability; the veteran filed a 
timely notice of disagreement and a statement of the case was 
issued, but he did not perfect his appeal by filing a 
substantive appeal.  Evidence received since the August 1991 
determination by the RO is cumulative or redundant of 
evidence previously considered, or the additional evidence, 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

2.  The veteran has not submitted competent evidence to show 
plausible claims for service connection for a cardiac 
condition or psychiatric disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for a right foot 
disability; and the August 1991 RO decision is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).

2.  The veteran has not submitted evidence of well-grounded 
claims for service connection for a cardiac condition or a 
psychiatric disorder.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from August 1958 to 
February 1962.  A review of his service medical records shows 
that on medical examination performed for enlistment purposes 
in August 1958, his feet, chest, heart, and psychiatric 
system were listed as normal.  In a report of medical history 
completed in August 1958, the veteran denied a history of 
foot trouble, chest pain or pressure, depression or excessive 
worry, and nervous trouble.  An October 1959 treatment note 
shows that the veteran presented with a corn on his fifth 
toe.  In November 1959, the veteran presented with a corn 
which was forming on his right little toe; a correct shoe, 
daily trims, and hot soaks were prescribed.  In December 
1959, he was treated for complaints of a corn on the right 
little toe and a tender spot on the ball of the right foot; 
treatment included soaks.  In May 1960, hydrotherapy was 
recommended for a sore right foot.  A November 1960 treatment 
note shows that the veteran presented with a corn on his 
right little toe and a callused ball of the foot; hot soaks, 
a trim, and correct shoes were prescribed.

On medical examination performed for airborne training 
purposes in November 1960, the veteran's feet, chest, heart, 
and psychiatric system were listed as normal.
In a report of medical history completed in November 1960, 
the veteran reported a history of foot trouble.  On medical 
examination performed for separation purposes in December 
1961, his feet, chest, heart, and psychiatric system were 
listed as normal.  In a report of medical history completed 
in conjunction with the separation examination in December 
1961, the veteran reported a history of foot trouble, and 
denied a history of chest pain or pressure, depression or 
excessive worry, and nervous trouble.  In commenting on the 
medical history, the reviewing examiner made a notation of 
corns on feet.  Service medical records are negative for 
treatment of a foot injury, and for a chronic cardiac 
condition or psychiatric disorder.

In March 1991, the veteran submitted a claim for service 
connection for residuals of injury to the right foot.  He 
asserted that he received an injury to the right foot in 
1959-1960.

In an August 1991 decision, the RO denied service connection 
for a right foot disability, including corns and claimed 
residuals of injury.  The veteran was notified of this 
decision in September 1991, and he submitted a notice of 
disagreement on this issue in December 1991.  The RO issued a 
statement of the case in February 1992.  The veteran did not 
file a substantive appeal.

In July 1994, the veteran applied to reopen his claim for 
service connection for a right foot disability.

In a December 1994 decision, the RO determined that new and 
material evidence had not been presented sufficient to reopen 
a claim for service connection for a right foot disability.

Post-service medical records are negative for complaints or 
treatment of a cardiac condition or a right foot disability 
until the 1990s.

A VA discharge summary shows that the veteran was 
hospitalized primarily for alcohol dependence and 
rehabilitation from October 1994 to December 1994.  During 
this admission, he was also treated for cardiomyopathy with 
angina, and tinea pedis.  The Axis I discharge diagnosis was 
alcohol dependence, continuous; and conditions noted on Axis 
III included cardiomyopathy with angina, tinea pedis, and an 
acute upper respiratory infection.  Records from this 
hospitalization are negative for treatment or diagnosis of a 
psychiatric disorder.

VA medical records dated from January 1995 to October 1997 
reflect treatment for a variety of conditions, including 
alcohol dependence, heart disease including arteriosclerotic 
heart disease with a history of myocardial infarction in 
1994, a right ankle fracture (December 1995), degenerative 
joint disease of the feet, and bilateral heel spurs.  Such 
records are negative for treatment of a psychiatric disorder.

In August 1995, the veteran submitted a substantive appeal 
form in which he referred to foot injuries and heel spurs.  
(The Board construes this as a timely notice of disagreement 
with the December 1994 RO decision which denied the 
application to reopen the claim for service connection for a 
right foot disability.)

In December 1995, the veteran stated that he planned to 
submit statements from family members reflecting that he was 
treated for heel spurs immediately after separation from 
service.  He reported treatment by Dr. Chavis, D.P.M. (since 
1995), and by Dr. Rutherford, D.P.M. (in the 1980s).

In an April 1996 affidavit, the veteran's mother stated that 
he was treated by a podiatrist immediately following 
separation from service, with subsequent treatment by 
podiatrists for an injury received during service.

By letters dated in April 1996, the RO requested medical 
records from Drs. Chavis and Rutherford.  The RO also told 
the veteran to try to obtain the records.  By a letter dated 
in April 1996, Dr. Rutherfords office stated that the 
veteran was not a patient there.  By a letter dated in July 
1996, the RO again requested medical records from Dr. Chavis.  
Dr. Chavis did not respond.

In September and November 1996, the RO again denied the 
application to reopen the claim for service connection for a 
right foot disability.

By a letter dated in March 1997, the veteran asserted that he 
was harassed by his first sergeant during service, and that 
such treatment resulted in a current cardiac condition and a 
psychiatric disorder.  He also asserted that he should not 
have been accepted into service as he had several foot 
disorders upon entry into service, and that his military 
service aggravated his problem.  He said he reported foot 
injuries during service but did not receive proper treatment 
of this condition.  He reported treatment for a foot 
disability after separation from service, and stated that X-
ray studies showed a deformed right bone structure.  He 
reiterated his assertions in subsequent statements.

By a letter to the veteran dated in April 1997, the RO 
requested medical evidence of treatment of a cardiac 
condition and psychiatric disorder since separation from 
service. 

At a June 1998 Board hearing, the veteran reiterated many of 
his assertions.  He stated that he did not have psychiatric 
problems or problems with his feet and heart prior to 
military service.  He stated that as far as he could 
remember, his foot problem began in service with a cut on his 
foot, and he recalled in-service treatment for corns on his 
feet.  He reported post-service treatment by podiatrists for 
a foot condition.  He said Dr. Kaufman told him that the bone 
structure in one of his feet was smaller than that of the 
other foot, and that he should not have been accepted for 
military service based on this condition.  He reported 
current treatment for a foot disability by Dr. Chavis.  He 
said that a doctor told him he had heel spurs and arthritis 
in his feet, and that Dr. Kaufman told him that the condition 
was chronic and that it was more likely than not that such 
condition was related to service.  He also testified that he 
had previously fractured both ankles.  

He testified that he first experienced cardiac symptoms in 
1994, and that he currently had arteriosclerosis.  He stated 
that he thought this condition was related to service, 
although no doctor had ever linked the condition to service.  
He stated that he had never been treated for a psychiatric 
disorder, and that he believed the way he was treated in 
service by one individual caused a scar which followed 
him to the present.  He stated that he had been receiving 
disability benefits for his bilateral foot and heart 
conditions from the Social Security Administration (SSA) for 
the past two years.

At the hearing, the veteran submitted a list of doctors who 
treated him for various conditions since separation from 
service.  He stated that Drs. Osborne, Kaufman, Rutherford 
and Chavis treated him for a foot disability, that Dr. 
Sappington treated him for a lung condition, and Dr. Rossi 
treated him for a heart condition.

By a letter dated in October 1998, the veteran stated that 
during service he fell off a tank and severely injured both 
feet.

II.  Analysis

A.	Application to Reopen a Claim for Service Connection for 
a Right Foot Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
arthritis, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§  1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

In the present case, a claim for service connection for a 
right foot disability was previously denied by the RO in an 
August 1991 decision; the veteran did not perfect an appeal; 
and this decision is considered final, with the exception 
that the claim may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New and material evidence means evidence not 
previously submitted to VA decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When the RO denied the claim for service connection for a 
right foot disability in August 1991, it considered service 
medical records from the veteran's 1958-1962 active military 
service which showed that his feet were normal upon entrance 
examination in August 1958.  From October 1959 to May 1960, 
the veteran was treated several times for a corn on the right 
fifth toe and a sore foot.  Later service records do not show 
treatment for right foot problems.  In a report of medical 
history completed in December 1961, the veteran reported a 
history of foot corns, but his feet were clinically normal on 
objective clinical evaluation.  The service medical records 
are negative for a chronic right foot disability and for 
treatment of a foot injury.  At the time of the August 1991 
RO decision, there was no medical evidence of a current right 
foot disability, and no medical evidence linking a current 
right foot disability with the veterans service.

Evidence submitted since the August 1991 RO decision includes 
VA medical records from the 1990s, many years after service, 
reflecting diagnoses of right foot problems, such as tinea 
pedis, degenerative joint disease of the feet, heel spurs, 
and a recent ankle fracture.  Such medical records do not 
link the current disabilities with military service.  While 
this evidence is new, it is not material evidence as it does 
not provide a nexus between the current disability and 
military service, and is therefore not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); Hodge, supra; Spalding v. 
Brown, 10 Vet. App. 6 (1996).

Since the 1991 RO decision, the veteran has submitted a 
statement from his mother as well as his own testimony and 
written statements, to the effect that he has a right foot 
disability which was incurred during military service.  The 
veteran's assertions are not new as they are duplicative of 
his statements which were of record at the time of the prior 
final denial of the claim for service connection.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  The statement by his 
mother is new evidence, but the Board notes that lay 
assertions by the veteran and his mother as to medical 
causality of his current foot condition are neither competent 
evidence nor material evidence to reopen the previously 
denied claim.  Moray v. Brown, 5 Vet. App. 211 (1993). 

Likewise, the veteran's statements to the effect that his 
doctors told him his current right foot disability may have 
originated in service are not competent medical evidence 
because a layman's account, filtered through a layman's 
sensibilities, of what a doctor purportedly said, is simply 
too attenuated and inherently unreliable to constitute 
competent medical evidence, and is not material evidence to 
reopen the claim.  Dean v. Brown, 8 Vet. App. 449 (1995).  
The veteran has not submitted medical evidence linking a 
current right foot disability with service or demonstrating a 
compensable degree of arthritis within one year after 
separation from service, despite multiple opportunities to do 
so.  Although the veteran testified that he was recently 
awarded SSA disability benefits partly on the basis of a foot 
condition, he has not asserted that SSA records link such a 
condition to service.

The Board concludes that new and material evidence has not 
been submitted since the August 1991 decision which denied 
service connection for a right foot disability.  Thus, the 
claim has not been reopened, and the August 1991 RO decision 
remains final.

B.	Service Connection for a Cardiac Condition and a 
Psychiatric Disorder 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
cardiovascular-renal disease, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§  
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran claims service connection for a cardiac condition 
and a psychiatric disorder which he asserts was incurred 
during military service.  His claims present the threshold 
question of whether he has met his initial burden of 
submitting evidence to show that his claims are well 
grounded, meaning plausible.  If he has not presented 
evidence that his claims are well grounded, there is no duty 
on the part of the VA to assist him with his claims, and the 
claims must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veterans claims for 
service connection to be plausible or well grounded, they 
must be supported by competent evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

The service medical records from the veterans 1958-1962 
active duty are negative for a cardiac condition or 
psychiatric disorder.

Post-service medical records are entirely negative for a 
diagnosis of a psychiatric disorder.  The veteran has been 
treated for substance abuse but not for an acquired 
psychiatric disorder.  The first post-service medical 
evidence of a cardiac condition is dated in 1994, and none of 
the medical records link such condition with service which 
ended many years earlier.  

The veteran has asserted that he incurred a cardiac condition 
and a psychiatric disorder during his period of active 
service.  As a layman, he is not competent to render an 
opinion regarding diagnosis or etiology, and his statements 
do not serve to make his claims well grounded.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran has not 
presented competent medical evidence of a current psychiatric 
disability, nor medical evidence linking any current 
psychiatric condition with service.  He also has not 
submitted competent medical evidence which links his current 
cardiac condition with service or demonstrates that he had a 
cardiac condition within one year after separation from 
service.  Without such competent evidence, the claims are not 
well grounded. Caluza, supra; Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Although the veteran testified that he was 
recently awarded SSA disability benefits partly on the basis 
of a cardiac condition, he has not asserted that SSA records 
link such a condition to service.

Since the veteran has not met his initial burden of 
presenting evidence of well-grounded claims for service 
connection for a cardiac condition and a psychiatric 
disorder, his claims must be denied.  38 U.S.C.A. § 5107(a).


ORDER

The application to reopen a claim for service connection for 
a right foot disability is denied.

Service connection for a cardiac condition is denied.

Service connection for a psychiatric disorder is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
